                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Levester Lee                                                       Docket No. 5:06-CR-51-1FL

                                Petition for Action on Supervised Release

COMES NOW Jay Kellum, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Levester Lee, who, upon an earlier plea of guilty to Possession
With the Intent to Distribute 50 or More Grams of Cocaine Base (Crack), in violation of 21 U.S.C. §
841(a)(1) and Possession of a Firearm in Furtherance of a Drug Trafficking Crime, in violation of 18 U.S.C.
§ 924(c)(1)(A), was sentenced by the Honorable Louise W. Flanagan, U.S. District Judge, on October 25,
2006, to the custody of the Bureau of Prisons for a term of 248 months. It was further ordered that upon
release from imprisonment the defendant be placed on supervised release for a period of 60 months. On
April 8, 2010, the defendant’s motion for a sentence reduction was granted, and Lee’s sentence was reduced
to 211 months imprisonment. On November 18, 2013, the government filed a motion for downward
departure and Lee’s sentence was reduced to a 158-month term of imprisonment. On March 13, 2014, Lee’s
sentence was reduced to a 135-month total term of imprisonment. On November 6, 2014, Lee’s sentence
was reduced to a 128-month total term of imprisonment.

Levester Lee was released from custody on June 8, 2015, at which time the term of supervised release
commenced.

On April 29, 2019, Lee filed a pro se motion for early termination of supervised release. On May, 1, 2019,
the U.S. Probation Office filed a response regarding Lee’s motion, and on June 21, 2019, the Court entered
an order denying Lee’s motion.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On January 16, 2020, Lee was charged with Resisting a Public Officer and Allowing an Unlicensed to Drive
in Lenoir County, North Carolina. The matter is pending trial in Lenoir County District Court (20-CR-
50134).

The undersigned probation officer contacted North Carolina State Highway Patrol and was advised that the
defendant and Donald C. Sutton were the passengers in Lee’s vehicle. The driver, Leon Dawson Jr, crashed
the vehicle and bystanders reported the wreck. Before officers could arrive, Lee left the scene. Once officers
arrived, Lee was contacted and told to return to the scene. Lee refused to do so and was subsequently
charged with the aforementioned crimes. Additional investigation revealed that both Leon Dawson Jr. and
Donald C. Sutton are convicted felons. Further, Leon Dawson Jr. was charged with felony Possession of a
Schedule II Controlled Substance, Driving While Impaired, Having Unsealed Wine of Liquor in Passenger
Area, Littering of Not More Than 15 Pounds, Failure to Maintain Lane Control, Open Container After
Consuming Alcohol, and No Operator’s License.

On February 5, 2020, the undersigned probation officer met with Lee and confronted him with his violation
conduct, at which time, he admitted his wrongdoing. Lee was verbally reprimanded and expressed remorse
for his actions.

As a sanction for Lee’s conduct, it is respectfully recommended that Lee be placed on a curfew to be
determined by the probation office, and to be monitored with location monitoring: Radio Frequency
Levester Lee
Docket No. 5:06-CR-51-1FL
Petition For Action
Page 2


equipment for a period not to exceed 30 days. Additionally, Lee is to have no direct or indirect contact with
Leon Dawson Jr. and Donald C. Sutton for the remainder of his term of supervised release. The defendant
signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      30 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

   2. The defendant shall have no direct or indirect contact, at any time and for any reason, with Leon
      Dawson Jr. and Donald C. Sutton for the remainder of supervised release.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ David W. Leake                                    /s/ Jay Kellum
David W. Leake                                        Jay Kellum
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      200 Williamsburg Pkwy, Unit 2
                                                      Jacksonville, NC 28546-6762
                                                      Phone: 910-346-5109
                                                      Executed On: February 11, 2020

                                       ORDER OF THE COURT

Considered and ordered this _________
                                18th     day of ____________________,
                                                    February          2020, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
